Title: To Thomas Jefferson from John Wayles Eppes, 26 March 1804
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir, 
            Edge-Hill March 26.
          
          By a letter from Mr Randolph we hear that you will probably leave Washington on Thursday—In case any accident should detain you it may be acceptable to hear that Maria is not worse—I am sorry I cannot say she is better—
          Accept for your health our best wishes
          Yours sincerely
          
            Jno: W: Eppes 
          
        